Exhibit 99.1 Millennium Cell Inc. (a development stage enterprise) (dollars in millions) (unaudited) Condensed Balance Sheet Oct. 19 07 Sept. 30 07 Dec. 31 06 Unrestricted cash $ 3.5 $ 4.2 $ 4.4 Restricted cash 0.8 0.8 1.0 Accounts receivable 0.7 0.7 0.6 Note receivable, net 5.0 - - Fixed assets, net 0.2 0.2 0.2 Intangibles, net 2.9 3.0 3.3 Other assets 0.6 0.4 0.4 Total assets $ 13.7 $ 9.3 $ 9.9 Accounts payable and accrued expenses $ 0.9 $ 1.4 $ 1.4 Unsecured debentures, net of discount 5.5 5.5 0.4 Preferred Stock - Series C, net of discount 0.4 0.6 4.7 Other liabilities 0.8 0.8 0.3 Stockholders' equity (1) 6.1 1.0 3.1 Total liabilities and stockholders' equity $ 13.7 $ 9.3 $ 9.9 (1) The issued and outstanding shares in stockholders' equity as of 10/19/2007: Series A Preferred, 1,694,724 shares authorized,407,620 issued and outstanding Series B Preferred1,539,000 shares authorized,71,429 issued and outstanding Common stock 120,000,000 shares authorized, 67,910,532 issued and outstanding
